Nichols, Justice.
Jurisdiction of this appeal in the Supreme Court is asserted because of the sustaining of a motion to quash service which included as one ground an attack upon a statute as being constitutional "as applied” to the defendant, and "to the extent” that It applies to the defendant. No express ruling upon such ground of the motion to quash service was made. The motion, which contained several grounds, was sustained without reference to any particular ground. Under decisions exemplified by Ga. Power Co. v. City of Cedartown, 223 Ga. 453 (156 SE2d 51); Flynn v. State, 209 Ga. 519 (74 SE2d 461); Herring v. R. L. Mathis Certified Dairy Co., 225 Ga. 653 (171 SE2d 124), the attack upon the statute was insufficient to present any constitutional question which would place jurisdiction of the appeal, otherwise within the jurisdiction of the Court of Appeals, in this court.

Transferred to the Court of Appeals.


All the Justices concur.